Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Claims 7-20 stand withdrawn.
Priority
Instant application 17146886, filed 1/12/2021 claims no priority.

Information Disclosure Statement
All references from the IDS received 5/20/2022 have been considered unless marked with a strikethrough.
Response to Applicant Amendment
In view of the amendment the 102 rejections over the Green article and the Green 2 article are withdrawn because the amended claims required the one arene ligand to be C6R6 which is outside the scope of cycloheptatriene.  In view of the amendment and argument, the 102 rejection over the Green book chapter is withdrawn.
In view of the amendment and argument, the 103 rejection of record is withdrawn.
In view of the amendment, the double patenting rejection is withdrawn because the claims do not allow for a cycloheptatriene ligand.
Examiner has considered each amended limitation for new matter.  The limitation “having the general formula of C6R6” is supported by at least figure 2 of the drawings.  The limitation “and none of the neutral ligands having the formula of C6R6” does not find support because there is no statement that a neutral ligand is a C6R6 group.  The amendment “no neutral ligand is coordinated by phosphorus if the ligand is monodentate” is not supported.  The issue is the if statement, there is no conditional support for selecting specific groups of phosphorus ligands over others. 
New Rejections Necessitated by Amendment
Claim Rejection – 112 First Paragraph New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case Applicant amended the claims to include limitations that are not supported by the disclosure.  For example, the limitation “and none of the neutral ligands having the formula of C6R6” does not find support because there is no statement that a neutral ligand is a C6R6 group.  Further, the limitation “no neutral ligand is coordinated by phosphorus if the ligand is monodentate” is not supported because of at least the if statement.  There are no conditional statements in the specification of subgroups.

Claim Rejection – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites: “no neutral ligand is coordinated by phosphorus if the ligand is monodentage…”.  The claim is unclear because the claim states that the ligand is coordinated by phosphorus.  The metal should be coordinated by the ligand.  One solution would be to change the “coordinated by phosphorus” to “coordinates by phosphorus”.  Another solution would be “…no neutral ligand is coordinated to the metal by phosphorus…”.  None of the dependent claims resolve this issue.
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Canestrari et al. (“the Canestrari article”, made of record on the IDS).
The Canestrari article teaches for example:

    PNG
    media_image1.png
    141
    341
    media_image1.png
    Greyscale
.
In this case, the arene ligand is C6R6, the neutral ligands is bidentate, and the other neutral ligand is bidentate coordinated through carbon atoms.  With respect to claim 5, one bidentate ligand has this structure.


Conclusions
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622